Counsel for appellant urge, in the motion for the rehearing, that the statute (section 1863, Code 1915) under which the action was taken in these cases violates section 1 of article 8 of our Constitution, which provides for equality and uniformity in taxation. He also argues that it violates section 18 of article 2 of the Constitution, which is the due process of law and equal protection of the laws provision. He also relies upon the Fourteenth Amendment of the federal Constitution to the same effect.
Reliance is had upon the case of Yick Wo v. Hopkins,118 U.S. 356, 6 S. Ct. 1064, 30 L. Ed. 220. That case is clearly not in point here. There power was vested in the supervisors in the county and city of San Francisco to arbitrarily refuse or grant to persons a license to conduct a laundry within the city, without regard to the fitness of persons, places, and surroundings. The ordinances were necessarily held to be invalid. They were held to be invalid, not only because they provided for arbitrary action, but also because, in the practical administration thereof, it was made to appear that the supervisors employed them as a weapon to destroy the businesses of persons of the Chinese race. Not so with our statute. It provides for such action in each case, "as may appear proper and right," and evidently contemplates an investigation *Page 504 
of the facts by the tax attorneys and by the court under the provisions of section 32 of our article 4 of the Constitution. It is clear that these constitutional and statutory provisions are not open to the objections pointed out in the Yick Wo case.
Counsel also relies upon State of Nevada v. California Mining Co., 15 Nev. 234. An examination of that case discloses its inapplicability to the present situation. There the district attorney had no power of compromise of tax suits, and the courts were expressly commanded to enter judgment for the taxes due and to add 25 per cent. as penalties for nonpayment. The court indulged in some speculation as to whether, if the law had authorized the compromise of taxes, the statute would be valid, to which Hawley, J., registered a vigorous dissent.
The other cases cited have been examined and found to be inapplicable. The general trend of the argument of counsel is that to hold the statute constitutional is to sanction unequal taxation and taxation not uniform among the taxpayers. It is a misconception of the principle involved. As pointed out in our original opinion, there is no allegation of fraud, misrepresentation, or mistake on the part of the taxing officers. The question is, solely, whether the possession and exercise of this power in good faith violates constitutional guaranties. If the exercise of the power in good faith results in inequality, this is no objection to the law. Nor can objection be made to inequality, unless intentional discrimination and fraud are shown. Under this general subject see 1 Cooley on Taxation (4th Ed.) §§ 266 and 302.
It is sought to show that our conclusion in this case overturns some of our former decisions. We do not so conclude.
It follows that our former decision was correct, and should be adhered to; and it is so ordered.
BICKLEY and WATSON, JJ., concur. *Page 505